Name: Commission Implementing Decision (EU) 2015/315 of 25 February 2015 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Germany (notified under document C(2015) 1004) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  Europe;  agricultural policy;  regions of EU Member States
 Date Published: 2015-02-27

 27.2.2015 EN Official Journal of the European Union L 56/68 COMMISSION IMPLEMENTING DECISION (EU) 2015/315 of 25 February 2015 concerning certain protective measures in relation to highly pathogenic avian influenza of subtype H5N8 in Germany (notified under document C(2015) 1004) (Only the German text is authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Avian influenza is an infectious viral disease in birds, including poultry. Infections with avian influenza viruses in domestic poultry cause two main forms of that disease that are distinguished by their virulence. The low pathogenic form generally only causes mild symptoms, while the highly pathogenic form results in very high mortality rates in most poultry species. That disease may have a severe impact on the profitability of poultry farming. (2) Avian influenza is mainly found in birds, but under certain circumstances infections can also occur in humans even though the risk is generally very low. (3) In the event of an outbreak of avian influenza, there is a risk that the disease agent might spread to other holdings where poultry or other captive birds are kept. As a result it may spread from one Member State to other Member States or to third countries through trade in live birds or their products. (4) Council Directive 2005/94/EC (3) sets out certain preventive measures relating to the surveillance and the early detection of avian influenza and the minimum control measures to be applied in the event of an outbreak of that disease in poultry or other captive birds. That Directive provides for the establishment of protection and surveillance zones in the event of an outbreak of highly pathogenic avian influenza. (5) Germany notified the Commission of two outbreaks of highly pathogenic avian influenza of subtype H5N8 in non-commercial holdings in Mecklenburg-Western Pomerania where poultry are kept and it immediately took the measures required pursuant to Directive 2005/94/EC, including the establishment of protection and surveillance zones, which should be defined in Parts A and B of the Annex to this Decision. (6) The Commission has examined those measures in collaboration with Germany, and it is satisfied that the borders of the protection and surveillance zones, established by the competent authority in that Member State, are at a sufficient distance to the actual holdings where the outbreaks were confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe the protection and surveillance zones established in relation to highly pathogenic avian influenza in Germany at Union level. (8) Accordingly, the protection and surveillance zones in Germany, where the animal health control measures as laid down in Directive 2005/94/EC are applied, should be defined in this Decision and the duration of that regionalisation fixed. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Germany shall ensure that the protection and surveillance zones established in accordance with Article 16(1) of Directive 2005/94/EC comprise at least the areas listed in Parts A and B of the Annex to this Decision. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 25 February 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza (OJ L 10, 14.1.2006, p. 16). ANNEX PART A Protection zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 29 of Directive 2005/94/EC DE Germany Postal code Area comprising: 16.2.2015 Mecklenburg-Western Pomerania 17389 In the town of Anklam:  the town area of Anklam  the part Gellendin 17390 In the municipality of Murchin the part Relzow PART B Surveillance zone as referred to in Article 1: ISO Country Code Member State Code (if available) Name Date until applicable in accordance with Article 31 of Directive 2005/94/EC DE Germany Postal code Area comprising: 25.2.2015 Mecklenburg-Western Pomerania 17389 In the town of Anklam the parts:  Pelsin  Stretense 17390 In the municipality of GroÃ  Polzin the parts:  GroÃ  Polzin  Klein Polzin  Konsages  Quilow 17390 In the municipality of Klein BÃ ¼nzow the parts:  GroÃ  BÃ ¼nzow  Klein BÃ ¼nzow  Klitschendorf  Ramitzow  Salchow 17390 In the municipality of Murchin the parts:  Johanneshof  Libnow  Murchin  Pinnow 17390 In the municipality of Rubkow the parts:  BÃ ¶mitz  Daugzin  Krenzow  Rubkow  Zarrentin 17390 In the municipality of Ziethen the parts:  Jargelin  Menzlin  Ziethen 17391 In the municipality of Medow the part Nerdin 17391 Municipality of Postlow 17391 In the municipality of Stolpe the parts:  Neuhof  Stolpe an der Peene 17392 Municipality of Blesewitz 17392 Municipality of Butzow 17392 In the municipality of Neuenkirchen the parts:  MÃ ¼ggenburg  Neuenkirchen 17392 In the municipality of Sarnow the part Panschow 17398 Municipality of Bargischow 17398 In the municipality of Bugewitz the parts:  Bugewitz  Kamp  Lucienhof  Rosenhagen 17398 In the municipality of Ducherow the part Busow 17398 Municipality of Neu-Kosenow 17398 Municipality of Rossin 17406 In the municipality of Usedom the parts:  KÃ ¶lpin  Zecherin 17440 In the municipality Buggenhagen the parts:  Klotzow  Wangelkow